ORMOND, J.
Whether the County court has jurisdiction in trials of right of property, on appeal or certiorari from the judgment of a justice, will depend on the construction of the different statutes. The act regulating ■trials of right of property before justices of the peace, was passed on the twentieth of December, eighteen hundred and twenty-two, and authorises an appeal to the next Circuit court. On the twenty-fourth of December, of the same year, an act was passed to regulate proceedings in the courts of law and equity in this State, and provides, *632that “ appeals shall lie from justices of the peace, to the respective Circuit or County courts, under the same regulations as heretofore prescribed by law, for taking appeals to the Circuit courts!’ — (Aik. Dig. 261.) A section of the same law, to be found in Ai'kin’s Digest, 246, s. 8, gives the judges of the County court concurrent jurisdiction with the judges of. the Circuit court, to grant writs of certiorari and supersedeas, returnable to the County court. Taking these statutes together, we think the jurisdiction is conferred on the County court. The two last cited enactments, are general in their terms, and sufficient to give the County court jurisdiction: they are also subsequent in point of time, and do not conflict with the section first cited. There is, therefore, no error in the judgment of the County court, and it is affirmed.